Citation Nr: 1711289	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  93-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating from April 6, 1973 to April 28, 1997, for a left eye disability. 

2.  Entitlement to a rating in excess of 30 percent from April 28, 1997, to September 29, 2011, and in excess of 50 percent from September 29, 2011, for a bilateral eye disability.

3.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU) prior to August 12, 1988.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney




ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from February 1958 to January 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 1986 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Subsequently, the St. Petersburg, Florida, RO assumed jurisdiction.

Entitlement to TDIU was denied initially in a February 1986 rating decision; a statement of the case was issued in October 2002, and the Veteran perfected his appeal in December 2002.  In March 2006, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In June 2008, the Court vacated the Board's March 2006 decision denying TDIU and remanded the claim to the Board for action consistent with the Court's decision.

In July 2011, the Board remanded the Veteran's claim for further development.  In November 2011, the RO granted a TDIU rating, effective September 17, 2005.  In March 2012, the Board again remanded the Veteran's claim for further development.  In May 2012, the RO granted a TDIU rating, effective August 12, 1988, through January 15, 2000.  In a May 2013 decision, the Board denied entitlement to TDIU for the period from January 15, 2000 through September 16, 2005.  Remaining on appeal is the issue of entitlement to TDIU for the period prior to August 12, 1988.  In September 2012, May 2013, and November 2014, the Board remanded this claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  In a February 2017 statement, and before the promulgation of a decision in the appeal, the Veteran's attorney notified the Board that the Veteran wished to withdraw his increased rating claims for a left eye disability and a bilateral eye disability.

2.  Prior to August 12, 1988, the Veteran did not meet the schedular requirements for TDIU, nor does the evidence show that he was unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for a compensable rating from April 6, 1973 to April 28, 1997, for a left eye disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the claim for a rating in excess of 30 percent from April 28, 1997, to September 29, 2011, and in excess of 50 percent from September 29, 2011, for a bilateral eye disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for a TDIU rating prior to August 12, 1988, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his attorney, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board regarding his TDIU claim, but he declined a hearing in his December 2002 VA Form 9.

VA has also assisted the Veteran by arranging examinations that have yielded findings responsive to his TDIU claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained are adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



Legal Criteria

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Withdrawal Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

In the present case, in a February 2017 statement, the Veteran's attorney expressly withdrew the Veteran's appeal with regard to the issues of entitlement to increased ratings for a left eye disability and a bilateral eye disability prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).
If, however, the veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of her service-connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran filed his application for TDIU in November 1985, which was denied by a February 1986 rating decision.  In March 2006, the Board denied the claim.  In June 2008, the Court vacated the Board's March 2006 decision denying TDIU and remanded the claim to the Board.  Specifically, the Court instructed the Board to secure a medical evaluation assessing the employability of the Veteran, the link between any unemployability and his service-connected disabilities, and reconsider whether the TDIU should be referred for extraschedular consideration.  In July 2011, the Board remanded the Veteran's claim for further development.  In November 2011, the RO granted a TDIU rating effective September 17, 2005.  In March 2012, the Board again remanded the Veteran's claim for extraschedular consideration.  In May 2012, the Director of Compensation Service denied entitlement to TDIU on an extraschedular basis for the time period ending on August 12, 1998.  That same month, the RO issued a rating decision granting a TDIU rating effective August 12, 1988, through January 15, 2000.  In September 2012, the Board remanded the claim for a Social and Industrial Survey regarding TDIU prior to August 12, 1988.  However, the RO obtained a standard VA examination.  The Board again remanded the claim in in May 2013 for compliance with its September 2012 remand.  In July 2013, the RO obtained a Social and Industrial Survey, in compliance with the September 2012 and May 2013 remands.  In September 2013, the Director of Compensation Service once again denied TDIU on an extraschedular basis for the period prior to August 12, 1988.  In November 2014, the Board remanded the claim for a new opinion regarding the Veteran's now service-connected left eye disability.  As such, the Board has complied with the June 2008 Court remand and the issue of TDIU prior to August 12, 1988, will be examined.

Prior to August 12, 1988, the Veteran's service-connected disabilities were a lumbar spine disability, evaluated at 10 percent disabling, and a left eye disability, evaluated at noncompesable rating.  The Veteran had a combined disability rating of 10 percent prior to August 12, 1988.  38 C.F.R. § 4.25.  Therefore, he did not have a single disability rating of 60 percent or have a combined rating of at least 70 percent so as to meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).

As the Veteran did not meet the applicable percentage standards, the Board must consider whether the Veteran was nevertheless unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to August 12, 1988.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that TDIU on an extraschedular basis prior to August 12, 1988, is not warranted.

In a November 1985 TDIU application, the Veteran reported that he last worked in 1983 because he became too disabled to work.  He reported that he worked at tire companies after his active service in sales beginning in 1976.  He indicated that he had a high school education.   He reported that his lumbar spine disability resulted in an inability to hold down a job.  Specifically, he reported that he injured his back in 1983 in an on-the-job injury, which resulted in him being unable to sit, stand or walk more than 30 minutes at a time.

A review of the Veteran's VA treatment records, taken in total, do not suggest unemployability prior to August 12, 1988.  

In September 1983, the Veteran sustained an on-the-job injury.  Afterwards, he participated in physical therapy.  By November 1983, his physician noted that he had significantly improved but continued to have low back pain.

In November 1984, Dr. E.J.P. reported that the Veteran received acupuncture treatments from August 1984 through November 1984.  Dr. E.J.P. reported that the Veteran was totally incapacitated.

In July 1985, the Veteran was hospitalized for his back pain.  During his hospitalization, he received conservative treatment and physical therapy.  The treating physician reported that he had good resolution of his symptoms during his hospitalization.  Although he still had back pain at discharge, he was walking well.

In September 1985, the Veteran was hospitalized again for back pain.  He underwent an epidural block, which resulted in excellent results with a good decrease in back and leg pain.

At a September 1985 VA examination, the Veteran reported that he had to stop working in 1983 due to constant low back pain.  On examination, he wore a back brace.  He had fairly good muscle tone of the lower extremities.

In an October 1985 treatment record, Dr. S.L.B. noted that the Veteran had sustained an injury to his lumbosacral spine in September 1983 while at work when he fell on a group of large tires and fell.  He had been treated by a variety of physicians since that time with only partial intermittent improvement and had never been entirely pain free despite extensive conservative treatment modalities.  

In an October 1985 letter to the Veteran's insurance carrier, Dr. S.L.B. noted that he had been treating the Veteran for injuries sustained to his low back in an accident while at work in 1983.  He opined that the Veteran was most likely unable to resume his former occupation due to the severity of pain and spasm.  Dr. S.L.B. reported that the Veteran would be unable to lift heavy objects, bend, stoop, squat, or sit or stand for prolonged periods of time.  Dr. S.L.B. also reported that the Veteran might need intermittent out-patient physical therapy and might need intermittent hospital admissions for increased symptoms.  Dr. S.L.B. opined that the Veteran was unable to work, at the present time.

In December 1985, the Veteran's chiropractor reported that the Veteran was unable to stand, walk, or drive for any periods of time and that any type of activity resulted in pain.

In January 1986, the Veteran was afforded a SSA consultative examination for his disabilities.  The Veteran reported that he was able to walk various distances before pain.  He reported that he was able to drive a car and was independent in his activities of daily living.  He reported he could sit about 30 minutes, stand about 30 minutes, and walk about an hour at time.  He reported that he was advised not to lift.  On examination, the Veteran had no trouble dressing, getting on the examination table, or getting off the examination table.  He also had no trouble walking in, out or around the office.  He did have right eye vision loss.  The examiner reported that the Veteran was unable to perform medium or heavy work, but felt that there were many types of selling position he could hold.
In May 1986, June 1986, and in a July 1989 letter to an attorney, Dr. S.E-A. noted that the Veteran's history of care included: (1) a low back injury sustained in 1959, while he was in service, and (2) an on the job injury in 1983.  Dr. S.E-A stated that since the two injuries, the Veteran had been suffering from low back pain and that his conditioned was now worsened such that he was unable to sit, stand, or walk for prolonged periods of time.  He was also unable to travel long distances, or sit in a car or stay in one position for more than an hour at a time.  Dr. S.E-A reported that the Veteran was unable to find light work.  Dr. S.E-A opined that the Veteran was permanently disabled.

In May 2012, the Director of Compensation Service found that the Veteran's lumbar spine disability did not prevent all gainful employment prior to August 12, 1988, and therefore, denied TDIU on an extraschedular basis prior to August 12, 1988.  In reaching this decision, the Director reviewed the Veteran's treatment records as well as the various medical opinions of record.  The Director stated, "We have no evidence from previous employers indicating that the Veteran's back condition impacted past employment.  The medical opinions indicating that the Veteran is unable to work are not supported by the objective medical evidence in the claims file.  The object findings in the medical examinations, outpatient treatment records, and other available evidence do not demonstrate that the Veteran's service connected condition alone prevented him from engaging in work related activities."

In October 2012, a VA examiner reviewed the Veteran's claims file.  The examiner opined that the Veteran's lumbar spine disability less likely than not precluded him from employment prior to August 1988.  The examiner reported that a position in sales with frequent breaks to allow for stretching/relief of his lumbar spine disability would be sustainable by the Veteran prior to August 1988.  The examiner reported that the opinion of Dr. E.J.P. was not corroborated by the objective medical evidence.  The examiner reported that Dr. S.L.B.'s opinion was inconsistent with previous findings.  As examples of inconsistent findings, the examiner noted that during previous hospitalizations for the low back, the Veteran was listed as having good resolution of symptoms and excellent response to epidural injection.  The examiner also noted that during this period of time, a VA examination of the Veteran's low back was "essentially normal."

In July 2013, a Social and Industrial Specialist VA examiner reviewed the Veteran's claims file.  The examiner reported that it would be mere speculation to render an opinion regarding whether or not the Veteran could have obtained and maintained substantially gainful employment prior to August 1988, as during the time period in question he also had a Workman's compensation case at the same time.  The examiner stated it would be impossible to determine whether or not his inability to work at the time was due to his service-connected lumbar spine disability or due to his on-the-job injury.

In September 2013, the Director of Compensation Service incorporated by reference its May 2012 decision, and found that the Veteran's lumbar spine disability did not prevent all gainful employment prior to August 12, 1988, and therefore, denied TDIU on an extraschedular basis prior to August 12, 1988.  

In April 2016, the Veteran was afforded a VA examination for his bilateral eye disability.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran's vision had been stable since 1959.  The examiner reported that the Veteran had a decreased vision in his right eye and maintained good vision in his left eye.  The examiner reported that the Veteran's eye disability prevented him from obtaining a CDL, was unable to fly as a crew member, and had no depth perception.

In February 2017, the Veteran's attorney submitted a private vocational opinion by Mr. P.C., a Certified Vocational Evaluator, who reviewed the Veteran's claims file.  Mr. P.C. opined that prior to August 1988, the Veteran's lumbar spine disability prevented him from obtaining or maintaining substantial gainful activity at the sedentary level.  Mr. P.C. reported that sedentary work required the ability to sit up to 6 hours and stand/walk up to 2 hours in an 8-hour workday.

After weighing all the evidence, the Board finds the greatest probative value in the January 1986 SSA examiner's opinion.  The SSA examiner found that the Veteran was unable to perform medium or heavy work.  This opinion is supported by objective findings on examination, such as the Veteran having no trouble dressing, being able to get on and off the examination table, and having no trouble walking in, out or around the office.  The Veteran also reported that he was able to drive a car, was independent in his activities of daily living, could sit about 30 minutes, stand about 30 minutes, and walk about an hour at time.  In addition, the contemporaneous findings on examination of the Veteran are given greater weight than the Veteran's reports many years later.

The Board also finds great probative value in the October 2012 VA examiner's opinion.  The examiner opined that the Veteran's lumbar spine disability less likely than not precluded him from employment prior to August 1988.  The examiner reported that the Veteran could perform a position in sales with frequent breaks to allow for stretching/relief of his lumbar spine disability.

The Board also finds great probative value in the April 2016 VA examiner's opinion.  The examiner reported that the Veteran's eye disability prevented him from obtaining a CDL, was unable to fly as a crew member, and had no depth perception.

As for the opinion of Dr. E.J.P., while he reported that the Veteran was totally incapacitated, he did not refer to any objective findings to support this conclusion.  Contemporaneous medical records show that the Veteran responded well to treatment, such as having good resolution of his symptoms during July 1985 and September 1985 hospitalizations.  As such, this opinion is given less probative value.

As for the opinion of Dr. S.L.B., he opined that the Veteran was most likely unable to resume his former occupation due to the Veteran's inability to lift heavy objects, bend, stoop, squat, or sit or stand for prolonged periods of time.  Dr. S.L.B. reported that the Veteran might need intermittent out-patient physical therapy and might need intermittent hospital admissions for increased symptoms.  Dr. S.L.B. reported that the Veteran was unable to work.  While the Veteran may have been unable to perform his previous employment, he was not precluded from all employment, which Dr. S.L.B. suggests.  Furthermore, it is noted that the Dr. S.L.B.'s opinion was directed to an insurance carrier and related to injuries that the Veteran sustained to his low back in a 1983 on-the-job injury.  As such, this opinion is given limited probative value.

As for the opinions of Dr. S.E-A, while he reported that the Veteran was unable to find light work and was permanently disabled, being unable to find work is not indicative of an inability to work.  Furthermore, while Dr. S.E-A felt that the Veteran was permanently disabled, he did not refer to any objective findings to support this conclusion.  As such, these opinions are given less probative value.

The Board has considered all the medical opinions of record and finds that the January 1986 SSA examiner's opinion carries the greatest probative value.  In addition, the October 2012 and April 2016 VA examiner's opinions carry great probative value.

The Board appreciates the findings of Drs. E.J.P, S.L.B., and S.E-A.  However, ultimately, their opinions are conclusory in nature.  That is, they did not explain why or how they reached their ultimate conclusion.  Furthermore, while they opined that the Veteran's lumbar spine disability affected his ability to work, they did not explain what records led them to the conclusion that the Veteran's lumbar spine disability prevented him from finding or sustaining substantial gainful activity.

The Board also appreciates the opinion of Mr. P.C.  However, Mr. P.C.'s opinion failed to address the Veteran's 1983 on-the-job injury and the impact that on his employability versus impact caused by the Veteran's service-connected disability alone.  Furthermore, while the Board acknowledges the conclusion of Mr. P.C., that the Veteran was unable to perform sedentary work, the Board also notes he did not offer an opinion regarding the Veteran's ability to perform a reduced range of sedentary work while still being able to sustain substantial gainful employment.  As such, this opinion is given limited probative value.

Conversely, the opinions by the January 1986 SSA examiner, the October 2012 VA examiner, and the April 2016 VA examiner were fully grounded in the medical literature.  They explained what functional limitations the Veteran's service-connected disabilities resulted in and the corresponding work limitations.  

The Veteran is considered competent to describe symptoms such as pain and difficulty standing, walking and sitting as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Veteran contends that his service-connected disabilities prevented him from working.  However, there is persuasive evidence in the record, in the form of opinions by the January 1986 SSA examiner, the October 2012 VA examiner, and the April 2016 VA examiner who found that the Veteran had limitations working, but was not prevented from sustaining substantial gainful activity.  In addition, the Board notes that the Veteran was eventually able to sustain full-time employment in January 2000 for over five years.
 
While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service connected disabilities alone, or in conjunction with one another, were sufficient to produce unemployability prior to August 12, 1988.  Although they produced some impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service connected disabilities.  

The Veteran's attorney asserts that the Veteran's April 2016 VA examination was no applicable as he has withdrawn the issues of increased ratings for his eye disabilities.  However, the examination not only addressed the current findings of the Veteran's bilateral eye disability, but reported on the effect of his left eye disability during the period on appeal.  As such, the examination findings are relevant to the decision. 

Similarly, the Board acknowledges that after the October 2012 VA medical opinion was obtained, the claim was remanded again in May 2013 for a Social and Industrial Survey.  However, this action did not render the October 2012 VA examiner's opinions invalid.  Rather, the claim was remanded pursuant to Stegall v. West, 11 Vet. App. 268 (1998), which states that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  In this case, the Board had previously remanded the claim in September 2012 for an Social and Industrial Survey, and such was not completed.  The opinion by the October 2012 VA examiner, however, remains in the record and, as it reflects a careful review of the record and includes a thorough discussion of the other opinions then available in the record, the Board finds it probative.

In conclusion, given the Veteran's education and experience working in sales, the Board does not believe that the Veteran's service-connected disabilities prior to August 12, 1988, would have prevent him from obtaining or maintaining substantially gainful employment at the unskilled, sedentary level with the ability to alternate positions as needed and did not require a CDL, being a member of a flight crew, or depth perception.

Here, as described, the probative medical evidence of record is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran was rendered unemployable due to his service-connected disabilities prior to August 12, 1988.  Accordingly, entitlement to TDIU on an extraschedular basis is not warranted.












(CONTINUED ON NEXT PAGE)
ORDER

The appeal of the claim for a compensable rating from April 6, 1973 to April 28, 1997, for a left eye disability is dismissed.

The appeal of the claim for a rating in excess of 30 percent from April 28, 1997, to September 29, 2011, and in excess of 50 percent from September 29, 2011, for a bilateral eye disability is dismissed.

Entitlement to TDIU prior to August 12, 1988, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


